Citation Nr: 1430368	
Decision Date: 07/03/14    Archive Date: 07/10/14

DOCKET NO.  09-00 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for an acquired psychiatric disorder, to include an anxiety disorder.

REPRESENTATION

Appellant represented by:  Disabled American Veterans

ATTORNEY FOR THE BOARD

G. Slovick, Counsel

INTRODUCTION

The Veteran served on active duty from September 1971 to September 1975.

This case originally came before the Board of Veterans' Appeals (Board) on appeal of a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office in Denver, Colorado (RO).

The Board denied the issue on appeal in February 2012.  The February 2012 Board denial of an initial rating in excess of 30 percent for psychiatric disability was vacated and remanded back to the Board by the Court of Appeals for Veterans Claims (Court) in a March 2013 Memorandum decision.  

In accordance with the mandates of the Court's remand, in December 2013, the Board remanded the issue for further development.  Following that development, in a March 2014 rating decision, the RO granted the Veteran a 100 percent disability rating for anxiety disorder effective May 1, 2008.

In a May 2014 correspondence, the Veteran stated that he wished to withdraw his appeal to the Board for entitlement to an initial disability rating in excess of 30 percent for an acquired psychiatric disorder, to include an anxiety disorder


FINDINGS OF FACT

In May 2014, prior to the promulgation of a decision by the Board, the RO received notification from the Veteran that he wished to withdraw his appeal for entitlement to an initial disability rating in excess of 30 percent for an acquired psychiatric disorder, to include an anxiety disorder


CONCLUSION OF LAW

The criteria for withdrawal of an appeal for an initial disability rating in excess of 30 percent for an acquired psychiatric disorder, to include an anxiety disorder, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).





REASONS AND BASES FOR FINDING AND CONCLUSION

In May 2014 correspondence, the Veteran withdrew his claim for an initial disability rating in excess of 30 percent for an acquired psychiatric disorder.

A substantive appeal may be withdrawn as to any or all issues involved in the appeal by the appellant or his representative in writing.  38 C.F.R. § 20.204. 

As the Veteran has withdrawn the aforementioned claim in accordance with 38 C.F.R. § 20.204, the Board no longer has appellate jurisdiction and can take no further action on this matter.


ORDER

The appeal of the issue of entitlement to an initial disability rating in excess of 30 percent for an acquired psychiatric disorder, to include an anxiety disorder, is dismissed.




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


